Citation Nr: 1609249	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  08-32 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to February 13, 2012, and a rating in excess of 20 percent from February 13, 2012, for Degenerative Joint Disease (DJD) of the lumbar spine (hereinafter a low back disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1985 to March 1998 and from April 1999 to March 2006, including service in Somalia. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which, in relevant part, granted service connection for thoracic lumbar spine disability and assigned a 10 percent disability rating, effective April 26, 2006.

The Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

In January 2012 and June 2014, the Board remanded the Veteran's current claim on appeal for further development.  The requested development has been accomplished, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).

During the pendency of the appeal, in a September 2012 rating decision, the Veteran was granted a 20 percent rating for his low back disability, effective February 13, 2012.


FINDINGS OF FACT

1.  Prior to February 13, 2012, even considering factors such as leg or foot weakness, unsteadiness, fatigue, decreased motion, and pain on movement, the forward flexion in the Veteran's back was not shown to be functionally limited to 60 degrees or less, or functionally limited to a combined range of motion limited to 120 degrees or less.

2.  At no time during the course of the appeal has the Veteran's forward flexion been functionally limited to 30 degrees or less.

3.  The evidence of record does not show that the Veteran has ever had ankylosis in his lower back, or that he has been prescribed bed rest for at least two weeks during any 12 month period prior to February 2012, or for at least 4 weeks during any 12 month period during the course of his appeal.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent prior to February 13, 2012, for a low back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237-5243 (2015).

2.  The criteria for an initial rating in excess of 20 percent from February 13, 2012, for a low back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237-5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and provided the information necessary to properly evaluate the Veteran's disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Increased Rating

Here, the Veteran asserts that his low back disability warrants higher ratings than those currently assigned.  The Veteran's claim for service connection for low back disability was received April 26, 2006.  Service connection was granted by a September 2007 rating decision with a 10 percent rating assigned, effective April 26 2006.  The Veteran submitted a Notice of Disagreement (NOD) in October 2007.  A Statement of the Case (SOC), dated September 2008, continued the 10 percent rating.  The Veteran filed his substantive appeal in October 2008.  The 10 percent rating was continued in a January 2009 rating decision.  In January 2012 and June 2014, the Board remanded the Veteran's claim for further development.  During the pendency of the appeal, a September 2012 rating decision increased the low back disability rating to 20 percent, effective February 13, 2012; however, as a higher rating is available, the Veteran's claim has continued.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235-5242.  Intervertebral disc syndrome is rated under the general formula for rating diseases and injuries of the spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243.

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least one week, but less than two weeks, during the past 12 months; a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least two weeks, but less than four weeks, during the past 12 months; a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months; and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least six weeks, during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).  

Prior to February 2012, the medical evidence does not show that the Veteran was prescribed bed rest to treat incapacitating episodes of intervertebral disc syndrome for two weeks or more during any 12 month period.  The Veteran was diagnosed with IVDS in July 2007, but he had not experienced any incapacitating episodes necessitating medically prescribed bedrest and there were no reports of IVDS in the April 2008 VA examination.  Thereafter, a September 2012 rating decision assigned an increased rating of 20 percent, effective February 13, 2012.  The RO based its decision on the Veteran's reports in a February 2012 VA examination of having been medically prescribed bedrest for incapacitating episodes of at least two weeks but less than four weeks in the 12 months prior to the exam.  Since the February 13, 2012 VA examination, there has been no indication that the Veteran has been prescribed at least four weeks of bed rest during any 12 month period, so as to support a rating in excess of 20 percent under IVDS.  Therefore, the Board will consider whether the Veteran is entitled to an initial rating in excess of 10 percent prior to February 13, 2012, and a rating in excess of 20 percent from February 13, 2012, under the General Rating Formula for Rating Diseases and Injuries of the Spine.  

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DCs 5235-5243.

A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent disability rating is warranted if there is unfavorable ankylosis of the entire spine.  Id.

Initial rating in excess of 10 percent prior to February 13, 2012

At a July 13, 2007 VA examination, the Veteran reported experiencing constant, daily, sharp low back pain and stated that the pain had gotten progressively worse.  He reported that the onset of pain was upon waking and the pain would radiate towards the right lateral upper leg.  He reported a history of experiencing the following: numbness, paresthesias, leg or foot weakness, unsteadiness, fatigue, decreased motion, stiffness, weakness, and spasms.  He reported being able to walk one to three miles.

On physical examination, the Veteran's gait was within normal limits.  The Veteran's range of motion measurements were: flexion to 90 degrees, with pain; extension to 20 degrees, with pain; left and right lateral flexion to 25 degrees, with pain; and left and right lateral rotation to 30 degrees, with pain.  On repetitive testing, there was no additional limitation of motion.  The examiner assigned a diagnosis of IVDS and DJD of the lumbar spine.

At an April 8, 2008 VA examination, the Veteran reported experiencing constant, daily stiffness and aching pain in his lower back, with radiating pain into his buttocks.  He reported being able to walk only 1/4 mile and that he could stand for only about 30 minutes at that time.  

On physical examination, the Veteran's gait was within normal limits.  The Veteran's range of motion measurements were: flexion to 75 degrees, with pain at 45 degrees; extension to 27 degrees, with pain; left lateral flexion to 30 degrees, with pain at 20 degrees; right lateral flexion to 40 degrees, with pain at 22 degrees; and left and right lateral rotation to 45 degrees, with pain.  Pain was noted on repetitive testing, but no additional limitation of motion was observed.  The examiner opined that the problems associated with his back significantly affected the Veteran's occupational activities, finding that the Veteran had problems with lifting and carrying.  

Based on the evidence above, the Board finds that an initial disability rating for a low back disability in excess of 10 percent is not warranted prior to February 13, 2012.  For a rating in excess of 10 percent, the evidence must show forward flexion functionally limited to 60 degrees or less; or the combined range of motion functionally limited to 120 degrees or less.  The most limited the Veteran's forward flexion was during this time frame was 75 degrees at the April 2008 VA examination and the most limited his combined range of motion was shown to be was 220 degrees at the July 2007 VA examination.

The Board has considered the Veteran's complaints of pain, weakness, stiffness, numbness, paresthesias, unsteadiness, fatigue, decreased motion, and spasms.  However, the record indicates that the Veteran's claimed symptoms, to the extent that they limited his range of motion, were contemplated by the 10 percent rating for painful or limited motion and did not show that the Veteran's limited motion was so functionally limited as to approximately either forward flexion limited to 60 degrees or combined range of motion limited to 120 degrees.  For example, repetitive motion testing did not cause additional limitation of motion.  The Board acknowledges that pain did increase with repetitive motion testing, but the Court has held that pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  Therefore, a rating in excess of 10 percent is not warranted based on limitation of motion prior to February 2012. 

The evidence of record also finds that the Veteran's low back disability was not productive of ankylosis, and did not result in an abnormal gait or abnormal spinal contour.  For these reasons, the evidence is against a finding that the Veteran's low back disability more closely approximates a 20 percent rating under the disability rating schedule prior to February 13, 2012.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; DeLuca, 8 Vet. App. at 206-7.

Rating in excess of 20 percent from February 13, 2012

At a February 13, 2012 VA examination, the Veteran reported he managed his back pain with NSAIDS, opiates, and valium.  He reported that his back pain caused him to miss work twice a month for the past year and that during flare-ups he would miss one day of work.  

On physical examination, the Veteran's range of motion measurements were: forward flexion to 75 degrees, with pain at 20 degrees; extension to 20 degrees, with pain at 10 degrees; left and right lateral flexion to 20 degrees, with pain for both sides at 10 degrees; and left and right lateral rotation to 20 degrees, with pain for both sides at 10 degrees.  The examiner estimated that during a flare-up, the Veteran's range of motion was limited by an additional 10 degrees in each direction.  The examiner further noted that the Veteran's low back disability caused: less movement than normal, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  Additionally, the examiner indicated there was tenderness to deep palpation in the Veteran's left lumbar spine muscles next to the spine and that guarding or muscle spasm of the lumbar spine was present, but it did not result in abnormal gait or spinal contour.  Pain was noted on repetitive testing, but no additional limitation of motion was observed.  Imaging studies of the thoracolumbar spine documented arthritis as well.  The Veteran also experienced radicular pain into his buttocks and the examiner noted that the Veteran had a diagnosis of IVDS in which there was at least two weeks but less than four weeks of incapacitating episodes over the past 12 months preceding the exam, missing approximately 24 days of work each year due to back pain. 

At a July 31, 2014 VA examination, the Veteran reported he experienced flare-ups of pain which reduced his range of motion and caused him functional loss.  He reported that he had radicular pain and reported missing four to seven days a year of work due to his back issues.

On physical examination, the Veteran's range of motion measurements were: forward flexion to 70 degrees, with pain at 20 degrees; extension to 20 degrees, with pain at 10 degrees; left and right lateral flexion to 20 degrees, with pain for both at 10 degrees; and left and right lateral rotation to 20 degrees, with pain for both at 10 degrees.  The examiner noted that during a flare-up, the Veteran's range of motion was limited by an additional 10 degrees in each direction.  The examiner further noted that the Veteran's low back disability caused: less movement than normal, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  Pain was noted on repetitive testing, but no additional limitation of motion was observed.  Imaging studies of the thoracolumbar spine documented arthritis.  The examiner noted that the Veteran had a diagnosis of IVDS in which there was at least one week but less than two weeks of incapacitating episodes over the past 12 months preceding the exam.

At a June 23, 2015 VA examination, the Veteran reported experiencing flare-ups of pain which reduced his range of motion and caused him functional loss in which prolonged standing, lifting, and walking caused him back pain.  The Veteran reported missing approximately two days of work in the past year due to his back condition.  

On physical examination, the Veteran's range of motion measurements were: forward flexion to 70 degrees; extension to 15 degrees; left and right lateral flexion to 20 degrees; and left and right lateral rotation to 20 degrees.  The examiner did not address at which degree the Veteran experienced pain.  The Veteran was able to describe an additional five degree loss of range of motion in each direction during flare-ups.  The examiner further noted that the Veteran's low back disability caused: fatigue, weakness, lack of endurance, and incoordination.  Pain was noted on repetitive testing, but no additional limitation of motion was observed.  Imaging studies of the thoracolumbar spine documented arthritis.  The Veteran experienced radicular pain as well and had IVDS of the thoracolumbar spine, but did not have any episodes of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician in the 12 months preceding the exam.  The examiner opined that the Veteran's back condition impacted his ability to work, finding that he was unable to do work that required heavy lifting of 30 pounds or more.  Nevertheless, the examiner found that the Veteran's condition did not prevent employment based on the fact that the Veteran had been working full-time for the state.

Also of record are extensive VA outpatient treatment records noting the Veteran receives treatment for a variety of medical conditions, including his low back disability.  These records provide no indication that the Veteran's low back disability is worse than described in the VA examination reports of record.

Based on the evidence above, at no time from February 13, 2012 has the Veteran's forward flexion been shown to actually be limited to 30 degrees or less.  The Board has considered whether his forward flexion has been functionally limited to 30 degrees due to pain, weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, at no time has it been suggested that the Veteran's range of motion was so functionally limited that it restricted his forward flexion to 30 degrees or less.  

The Court of Appeals for Veterans Claims (Court) has held that even if flexion was limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  

To this end, it is clear that the Veteran's back has been painful for the duration of his appeal and this pain has created functional loss to some degree.  The Veteran's functional loss noted on examination was the following: less movement than normal, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  Additionally, the examiners noted the Veteran's reduced range of motion during flare-ups and reported pain on examination.  Specifically, at the February 13, 2012 and July 31, 2014 VA examinations, the examiners estimated that during a flare-up, the range of motion was limited by an additional 10 degrees in each direction.  However, even accepting an additional 10 degree loss beyond what was demonstrated, the Veteran's forward flexion would still greatly exceed 30 degrees.  Likewise, at the June 23, 2015 VA examinations, the Veteran reported an additional five degree loss of range of motion in each direction during flare-ups, but this too is insufficient to merit a rating in excess of  20 percent.  

The Veteran has consistently reported experiencing mild to moderate daily pain associated with his low back disability.  As such, it is clear that the Veteran has experienced pain consistently throughout his appeal, which he has attempted to medicate with NSAIDS, opiates, and valium.

Nevertheless, the Veteran was shown to be able to maintain range of motion even after repetitive motion testing and in spite of pain.  Also, his forward flexion, when considering the additional limitation of motion during flare-ups, was still not shown to have been functionally limited to 30 degrees or less.  Further, there is no evidence of record that shows the Veteran had favorable or unfavorable ankylosis in his lower back.  As such, the Board does not find that a rating higher than 20 percent for the Veteran's low back disability is warranted from February 13, 2012.  38 C.F.R. § 4.71a, DCs 5235-5242.

As noted above, the Veteran's reported pain on motion was accounted for by the VA examiners when determining the Veteran's range of motion and current disability ratings have been considered based on reported limitation of motion.  There is no other evidence showing that the Veteran has more limitation of motion than that found at his VA examinations and those examinations considered additional limitations due to pain.  Further, the functional loss noted on VA examinations of record showing weakness, fatigability, and incoordination have been considered by the Board.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 10 percent prior to February 13, 2012 and a rating in excess of 20 percent from February 13, 2013, for the functional impairment of the Veteran's lumbar spine.  Id.  The preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Radiculopathy

Under the schedular rating criteria, neurologic disabilities that are caused by back disabilities may be separately.  This has been done in the Veteran's case.  Specifically, the Veteran was awarded a separate compensable rating for radiculopathy associated with his low back disability in a November 2014 rating decision.  The Veteran was provided with his appellate rights and informed to what he should do should if he disagreed with the rating assigned for his radiculopathy.  However, there is no indication from the record that he disagreed with either the rating or effective date assigned in that decision.  Therefore, the Board will not discuss the neurological impairment rating in this decision.

Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's lower back disability that would render the schedular criteria inadequate.  The Veteran's main symptoms are pain and limitation of motion which are contemplated in the rating assigned, through consideration of Deluca factors and the schedular rating criteria.  As such, the Board finds that the schedular evaluations assigned for the Veteran's service-connected back disability are adequate in this case.  

It is acknowledged that the Veteran has missed some work on account of his service-connected back disability; but some interference with employment is contemplated by the compensable schedular ratings that have been assigned.  That is, the Veteran was awarded a compensable rating because his back caused interference with work.  As such, the assigned schedular evaluations are considered to adequately describe the Veteran's back disability and a referral for extraschedular consideration is not warranted. 
 
The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Veteran has not alleged that he is unemployable solely on account of his service-connected back disability.  Moreover, in a June 2015 opinion, a VA examiner found that the Veteran's back interfered with his work, but subsequently concluded that the Veteran's back disability did not prevent employment as the Veteran had been working full time and missed approximately two days of work in the previous year.  Thus, the Board finds that Rice is inapplicable.


ORDER

An initial rating in excess of 10 percent, prior to February 13, 2012, for a service-connected lumbar spine disability is denied.

A rating in excess of 20 percent, from February 13, 2012, for a service-connected lumbar spine disability is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


